Title: From George Washington to the Committee at Headquarters, 24 May 1780
From: Washington, George
To: Committee at Headquarters



Gentlemen
Head Quarters Morris Town 24th May 1780

I have considered the powers vested in you by the resolution of Congress of the 19th Inst. The importance of taking every step on the surest ground induces me to request your opinion of the competency of these powers to the objects they are intended to answer—and whether you think they will enable you as far as is practicable in our circumstances, to draw forth the resources of the Country. If you should be of opinion they are not, I entreat you will have the goodness to point out in what they appear to you to be defective—and what alterations or additions may be necessary to render them as far as possible adequate to the

emergency. I have the honor to be with perfect respect—Gentlemen Your Mo. Obet Servant

Go: Washington

